DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Specification
The abstract of the disclosure is objected to as follows:
In Line 1 change “can include” to --includes-- for the sake of clarity;
In Lines 4-5, change “relative to the carriage” to --relative to each respective carriage-- to make clear the antecedent basis for the term “carriage”.
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18	are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claim 10, the claim recites in Line 1, “a radiotherapy equipment”, rendering the claim indefinite insofar as it is unclear what constitutes radiotherapy equipment, as the remainder of the claim only describes the same multi-leaf collimator as Claim 1, without any additional structure or function that would distinguish Claim 10 separately from Claim 1 or patentably encompass equipment for radiotherapy (including the multi-leaf collimator, as it is not described in connection with radiotherapy functions or tied to radiotherapy equipment structures), and wherein all possible types of radiotherapy equipment are not encompassed by the disclosure.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claims 1-9 be found allowable, claims 10-18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The only difference between Claims 1-9, which recite a multi-leaf collimator assembly, and Claims 10-18, which recite a radiotherapy equipment consisting of a multi-leaf collimator assembly, is that Claims 10-18 contain the preamble of “a radiotherapy equipment, comprising [or “further comprising”]”, followed by the same language describing the same elements of a same multi-leaf collimator as Claims 1-9. If the Applicant intends to recite a multi-leaf collimator not used for radiotherapy in Claims 1-9, there is no support in the Applicant’s disclosure for such an invention, i.e., there are no structural or functional differences that would distinguish such a multi-leaf collimator in the Applicant’s disclosure. Further, there are no structural or functional limitations imposed by describing the multi-leaf collimator as being used as “radiotherapy equipment”, and if Applicant believes there is such a distinguishing structural or functional element, it must be recited in both the specification and the claims.
Consequently, each claim of Claims 1-9 is rejected together in grouping with the corresponding claim of Claims 10-18, respectively, in the prior art rejections below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 10, 13, and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application Publication to Zwart, et al. (US 2017/0128746 A1).
With respect to Claims 1 and 10, Zwart teaches a multi-leaf collimator (700) used in radiotherapy (Abstract and throughout disclosure), comprising: 
a first carriage (713), a second carriage (either of 714 and 715), a drive device (718, 719, 722, 723, 725, 726, 731), a first set of leaves (first set of 701; e.g., 735, see Figure 2) disposed on the first carriage, and a second set of leaves (second set of 701; e.g., 736, see Figure 2) disposed on the second carriage (Figure 2 and Paragraphs 60-72);
wherein the first set of leaves and the second set of leaves are disposed oppositely to each other, and each leaf in each of the sets of leaves is movable relative to the carriage (Figure 2 and Paragraphs 60-72); and,
wherein the drive device is configured to drive the first carriage and the second carriage to move in the same direction synchronously (Paragraphs 70-72).
With respect to Claims 4 and 13, Zwart teaches a drive motor (726) disposed on the second carriage, wherein the drive motor is configured to drive the second carriage to move (Paragraph 72).
With respect to Claims 5 and 14, Zwart teaches that the first carriage and the second carriage are disposed oppositely to each other (Figure 2), and the multi-leaf collimator further comprises a first differential and a second differential, wherein the first differential is connected to the first carriage, and the second differential is connected to the second carriage (Paragraphs 70-72) and, the drive device is connected to the first differential and the second differential respectively, and configured to drive the first differential and the second differential such that the first carriage and the second carriage move in the same direction synchronously (Paragraphs 70-72).

Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chinese Patent to Zhong, et al. (CN 208678192 U).
With respect to Claims 1 and 10, Zhong teaches a multi-leaf collimator used in radiotherapy, comprising: a first carriage, a second carriage, a drive device, a first set of leaves disposed on the first carriage, and a second set of leaves disposed on the second carriage; wherein the first set of leaves and the second set of leaves are disposed oppositely to each other, and each leaf in each of the sets of leaves is movable relative to the carriage; and, wherein the drive device is configured to drive the first carriage and the second carriage to move in the same direction synchronously (Claims 1 and 10 of Zhong).
With respect to Claims 2 and 11, Zhong teaches that the first carriage is provided with a carriage end, a load-bearing end, and a first light-transmitting hole between the carriage end and the load-bearing end; the carriage end is configured to mount the first set of leaves; the second carriage is disposed at the load-bearing end; and the drive device is connected to the first carriage and configured to drive the first carriage to move, such that the first carriage drives the second carriage to move in the same direction synchronously (Claim 2 of Zhong).
With respect to Claims 3 and 12, Zhong teaches that the first carriage is disposed on the base, and the base is provided with a second light-transmitting hole; and an orthographic projection of the first light-transmitting hole on the base covers an area where the second light-transmitting hole is disposed (Claim 3 of Zhong).
With respect to Claims 4 and 13, Zhong teaches a drive motor disposed on the second carriage; wherein the drive motor is configured to drive the second carriage to move (Claim 4 of Zhong).
With respect to Claims 5 and 14, Zhong teaches that the first carriage and the second carriage are disposed oppositely to each other, and the multi-leaf collimator further comprises a first differential and a second differential; wherein the first differential is connected to the first carriage, and the second differential is connected to the second carriage; and, the drive device is connected to the first differential and the second differential respectively, and configured to drive the first differential and the second differential such that the first carriage and the second carriage move in the same direction synchronously (Claim 5 of Zhong).
With respect to Claims 6 and 15, Zhong teaches a main drive shaft, and a first transmission gear and a second transmission gear that are engaged with each other; wherein the drive device is connected to the first transmission gear, and the second transmission gear is sleeved on the main drive shaft; and one end of the main drive shaft is connected to the first differential, and the other end of the main drive shaft is connected to the second differential (Claim 6 of Zhong).
With respect to Claims 7 and 16, Zhong teaches that the multi-leaf collimator meets at least one of the following conditions: both the first differential and the second differential are planetary differentials; and both the first transmission gear and the second transmission gear are bevel gears (Claim 7 of Zhong).
With respect to Claims 8 and 17, Zhong teaches: a field control motor, and a third differential connected to the field control motor; wherein the third differential is connected to the first differential and the second differential respectively, and configured to drive the first differential and the second differential under the drive of the field control motor, such that the first carriage and the second carriage move toward or distally from each other (Claim 8 of Zhong).
With respect to Claims 9 and 18, Zhong teaches: a third transmission gear and a fourth transmission gear; wherein a transmission shaft of the third differential is connected to the field control motor; a first output shaft of the third differential 1s connected to the third transmission gear, and the third transmission gear is engaged with a main transmission gear in the first differential; and a second output shaft of the third differential is connected to the fourth transmission gear, and the fourth transmission gear is engaged with a main transmission gear in the second differential (Claim 9 of Zhong).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        12/02/2021